Citation Nr: 1809875	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-20 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to May 1985 with additional periods of Naval Reserve service.  

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision from the regional office (RO) in Houston, Texas.  

As a procedural matter, this claim was previously before the Board in December 2015, at which time the Board denied service connection for tinnitus, and remanded for further development the PTSD claim on appeal.  The Board also noted that although the Veteran requested a Board hearing in Washington D.C., he failed to appear despite proper notice at his current address at the time.  Thus, the Board, in December 2015, deemed the hearing request withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD. He has been diagnosed as having major depressive disorder, recurrent, mild; panic disorder without agoraphobia; anxiety disorder with PTSD type features; and alcohol dependence, in remission. 

Although the Board regrets any further delay, a remand is necessary to obtain additional treatment records and to obtain a medical opinion.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This obligation is mandatory, not discretionary.  

The Board, in its December 2015 remand, directed the RO to obtain pertinent outstanding VA treatment records after July 2013 and to schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder(s), to include PTSD.  

In response, the RO scheduled the Veteran for a VA examination in February 2016.  However, the RO cancelled the examination because it could not contact the Veteran.  A second examination was scheduled and cancelled for the same reason in May 2016.  The Veteran submitted a change of address in June 2016, along with a request to reschedule the VA examination that had been cancelled.  However, the RO did not reschedule the examinations, but instead recertified the appeal to the Board.

Additionally, although the RO obtained additional outstanding VA treatment records between January 2015 and May 2016, VA treatment records between July 2013 and January 2015 or after May 2016 are not associated with the claims file.  All pertinent VA treatment records should be obtained and associated with the file.  

Turning to the service connection claim for an acquired psychiatric disorder, the Veteran has named several potential stressors related to his claim for PTSD.  He contends that during the Persian Gulf Conflict and the Tanker Wars, he witnessed destruction and loss of lives.  See September 2013 statement.  Additionally, he reported that he saw 6 ships on fire from Exocet anti-ship missiles.  Further, he asserted that he saw loss of lives in transit to Singapore.  Finally, he contends that in the Indian Ocean, in March 1985, he saw a body floating in the ocean after a monsoon.  The Veteran's more recent VA psychiatric treatment records dated February 2016 indicate the Veteran may also have been a "man overboard" in 1984.  The Veteran reported that he was caught in the ocean during a tide change while untethered.  The Veteran contends that out-rigging fell into the water, and he was pulled from the water half conscious and uninjured except for bruised knuckles.  

According to a VA U.S. Army and Joint Services Records Research Center (JSRRC) memorandum dated August 2013, the Veteran's stressors identified before this memorandum was issued were not sufficient to send to JSRRC for corroboration.  One of the reasons cited for not sending the stressors to JSRRC for corroboration was that some of the stressors provided were not plausible.  For instance, the memorandum noted one of the stressors provided occurred when he served in the Persian Gulf War but his records only showed service from June 1982 to May 1985, which was not during the Persian Gulf War.  However, this memorandum fails to consider any active duty or active duty for training (ACDUTRA)/inacdutra (INACDTURA) that may have happened after his discharge from his initial period of active duty service in May 1985.  Indeed, the record indicates he served in the Naval reserves until sometime after May 1993.  

Regarding the Veteran's allegation that 6 ships were on fire from Exocet anti-ship missiles, the JSRRC memorandum noted that the USS HAYLER had never been hit by an Exocet missile or in the proximity of the active use of such missile.  The history of the USS HAYLER did not show combat participation during the Veteran's tenure aboard the ship.  There was no other evidence indicating combat participation.  

The JSRRC coordinator also said that information concerning a dead body in the water after a monsoon was not sufficient as to dates or places.  However, from at least May 1984 to April 1985, internet sources reveal that the USS HAYLER was deployed to the "Mediterranean--Indian Ocean--Persian Gulf."  Although the Veteran was not in combat, the Indian Ocean region does experience monsoons, and he narrowed the date to March 1985.  

As discussed above, after the JSRRC memorandum was issued, the Veteran named an additional stressor that occurred in 1984 when he was caught in the tide change while in the water untethered.  See February 2016 VA psychiatric treatment records.  Since this event was identified after the JSRRC memorandum was issued, the RO should also attempt to verify this stressor.  

It is unclear whether the JSRRC coordinator considered any additional active duty, ACDUTRA, or INACDUTRA periods after discharge from his original period of active service in May 1985 when issuing the memorandum that found his named stressors were not plausible.  The Veteran asserts in February 2016 VA psychiatric treatment records that he was on active duty during the 1980s during the Iraq-Iran war and during Grenada.  Therefore, additional requests for the Veteran's naval reserve records should be made to determine whether he had any additional active duty periods or ACDUTRA/INACDUTRA periods after May 1985 and a new request to JSRRC for verification of all of the Veteran's named stressors should be completed.  

In addition, the Board finds that clarification of the Veteran's social security number is needed.  The social security number in the file does not appear to match the social security number on the Veteran's DD 214, albeit the copy is not very clear.

The Board notes further that the social security number on VA's formal finding memorandum regarding the unavailability of the Veteran's military personnel records is not the Veteran's social security number.  Moreover, the JSRRC memorandum also shows an incorrect social security number.  It is unclear if that indicates a typographic error in the memorandums or if the wrong social security number was used to search for the records.  These mistakes must be rectified.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent VA treatment records and associate with the claims file.  Specifically, obtain outstanding pertinent treatment records between July 2013 and January 2015 and after May 2016.  

2.  Contact the Veteran to confirm his social security number.  *Please note that the Veteran's social security number on his DD 214 does not appear to match a copy of a social security card in the file.  

3.  Request all military personnel, service treatment, and any other pertinent records for the Veteran from his initial period of active service from June 1982 to May 1985 AND request all Naval Reserve records beginning June 1985 from all appropriate record repositories.  Ensure that the requests for records are made with the Veteran's correct social security number AND with the social security number on the Veteran's DD 214, if different.  If the personnel records continue to be unavailable, document all efforts and findings and associate it with the claims file.  

4.  Contact the appropriate department, agency, or records repository and research/attempt to verify the Veteran's stressor statements.  If applicable, ensure that the requests for records are made under the Veteran's correct social security number AND made under the social security number on the Veteran's DD 214, if different.  If the stressors continue to be unverified, document efforts and findings and associate with the claims file. 

5.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disability, to include PTSD. The claims file, and a copy of this remand, should be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the claims file, conducting examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

(a)  Indicate all psychiatric disorders currently shown, to include PTSD, major depression, and panic disorder with agoraphobia, anxiety disorder with PTSD-type features, alcohol abuse disorder; or however diagnosed.  

(b)  If PTSD is diagnosed, provide an opinion whether the PTSD is the result of any of the Veteran's verified in-service stressors. 

(c)  As to any other psychiatric disorder(s) diagnosed, provide an opinion whether each of the diagnosed psychiatric disorder(s) has its onset or is otherwise related to active service OR any other qualifying period of service.  

The examiner should provide an explanation for any conclusions reached. 

6.  Then, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  After the appellant and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


